involved in residential burglaries and had brought stolen items to the
                    house where appellant was living, and that appellant had previously
                    pawned other stolen items for the juveniles. We conclude that a rational
                    trier of fact could reasonably infer from this evidence that appellant knew
                    the rifle was stolen and entered the pawn shop with intent to obtain
                    money by false pretenses and thus committed burglary with a dangerous
                    weapon.       See NRS 205.060(1), (4). A rational trier of fact could also
                    reasonably find that appellant was in possession of a stolen rifle, see NRS
                    202.360(1)(a), and that he was a felon in possession of a firearm, see NRS
                    205.275(1). Although some evidence may have suggested that appellant
                    did not actually know that the rifle was stolen, it was for the jury to assess
                    the weight and credibility of that evidence, and circumstantial evidence
                    alone may sustain a conviction. See Buchanan v. State, 119 Nev. 201, 217,
                    69 P.3d 694, 705 (2003). At trial, the State also presented evidence that
                    appellant offered and gave a confidential informant methamphetamine in
                    exchange for a stolen computer. A rational trier of fact could reasonably
                    infer from this evidence that appellant engaged in the unlawful sale or
                    exchange of methamphetamine.           See NRS 453.320(1)(a). Thus, we
                    conclude that there was sufficient evidence to support his convictions.
                                   Second, appellant argues that his convictions for burglary,
                    possession of stolen property, and being a felon in possession of a firearm
                    are redundant and violate the Double Jeopardy Clause because they
                    punish the same illegal act—entering a pawn shop with a rifle. We
                    disagree. Each of appellant's convictions requires proof of an element that
                    the others do not: burglary requires proof that a defendant entered a
                    building with the intent to obtain money by false pretenses, NRS
                    205.060(1); possession of stolen property requires proof that the defendant

  SUPREME COURT
          OF
       NEVADA
                                                           2
  (0) 1947A


Tn'ilraSBEWO I Enit7i -       a                                                               c,     pisT
                                           possessed property knowing that it is stolen, NRS 205.275(1)(a); and being
                                           a felon in possession of a firearm requires proof that the defendant
                                           possessed a firearm after having been convicted of a felony, NRS
                                           202.360(1)(a). Accordingly, appellant's convictions do not violate the
                                           Double Jeopardy Clause. See Blockburger v. United States, 284 U.S. 299,
                                           304 (1932) (establishing an elements test for double jeopardy purposes);
                                           Jackson v. State, 128 Nev. „ 291 P.3d 1274, 1278 (2012), petition for
                                           cert. filed, 81 U.S.L.W. (U.S. Mar. 5, 2013) (No. 12-9118). Further,
                                           because the statutes do not indicate that cumulative punishment is
                                           precluded, appellant's convictions are not redundant.               See Jackson, 128
                                           Nev. at , 291 P.3d at 1278 (applying the Blockb urger test to
                                           redundancy claims when the relevant statutes do not expressly authorize
                                           or prohibit cumulative punishment); NRS 202.360; NRS 205.060; NRS
                                           205.275.
                                                                     Third, appellant claims that his sentence is excessive and
                                           constitutes cruel and unusual punishment because he received 31 years
                                           for pawning a single rifle. He also claims that the district court relied
                                           upon impalpable or highly suspect evidence during sentencing because the
                                           court considered his prior criminal history in determining that the
                                           sentences should run consecutively. We disagree. This court will not
                                           disturb a district court's sentencing determination absent an abuse of
                                           discretion.               See Houk v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379
                                           (1987). Appellant's consecutive prison terms of 72-180 months, 48-120
                                           months, 28-72 months, and 28-72 months fall within the parameters
                                           provided by statute, and are not "so unreasonably disproportionate to the
                                           offense as to shock the conscience." CuIverson v. State, 95 Nev. 433, 435,



     SUPREME COURT
             OF
          NEVADA
                                                                                            3
    (0) I947A

                                           s ....OST:M.,.LE7-17%),
,,,...A.11V_AIRM.wv3WM..,AVNI,.S.A.714 ...1 9,              .
                                                                                                                    MERESOLZIBUDMIEMIN
                    596 P.2d 220, 221-22 (1979); see also Harmelin v. Michigan, 501 U.S. 957,
                    1000-01 (1991) (plurality opinion).
                                Furthermore, appellant has failed to demonstrate that the
                    district court relied on impalpable or highly suspect evidence. See Silks v.
                    State, 92 Nev. 91, 93-94, 545 P.2d 1159, 1161 (1976). Although appellant's
                    sentence is substantial, nothing in the record suggests that the district
                    court considered impalpable or highly suspect evidence or other improper
                    matters in imposing consecutive sentences, and appellant does not identify
                    any inaccuracies in his criminal history. To the extent that he argues that
                    the district court should not have considered his criminal history at
                    sentencing, we conclude that this argument lacks merit.      See Martinez v.
                    State, 114 Nev. 735, 738, 961 P.2d 143, 145 (1998) (stating that the district
                    court may "consider a wide, largely unlimited variety of information to
                    insure that the punishment fits not only the crime, but also the individual
                    defendant"); see also NRS 176.015(6); NRS 176.035(1). Therefore, we
                    conclude that the district court did not abuse its discretion at sentencing
                    and the sentence imposed does not constitute cruel and unusual
                    punishment.
                                Fourth, appellant claims that the district court erred by failing
                    to give him three days of credit for time served between the oral
                    pronouncement of the sentence and the entry of the judgment of
                    conviction. We conclude that this claim lacks merit because the time
                    spent incarcerated after the sentencing hearing but before entry of the
                    judgment of conviction is already credited as flat time against the
                    sentence, as the prison begins to calculate a sentence from the sentencing
                    date.



    SUPREME COURT
            OF
          NEVADA
                                                          4
    (0) 1947A


ffgtE ,
                            Fifth, appellant argues that the district court erred by
                allowing prior bad act evidence at trial. Appellant challenges the
                admission of evidence of burglaries committed by a group of juveniles, of
                certain individuals' use of methamphetamine at the residence where
                appellant stayed, of one of the juvenile's drug addiction, and of a drug
                arrest of a woman who lived at appellant's residence. Appellant did not
                object to the testimony regarding these bad acts, and we conclude that
                there was no plain error from the admission of them at trial. See Green v.
                State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) ("In conducting plain error
                review, we must examine whether there was 'error,' whether the error was
                'plain' or clear, and whether the error affected the defendant's substantial
                rights."). Evidence regarding the juvenile burglary ring was relevant to
                showing that appellant knew that the rifle was stolen, as appellant had
                previously pawned items stolen by the juveniles. As to the testimony
                about other people's drug use, we conclude that it did not change the
                outcome of the case and thus did not affect appellant's substantial rights.
                            Sixth, appellant claims that the district court erred by failing
                to sua sponte instruct the jury on entrapment, the "procuring agent"
                defense, and how to evaluate the reliability of an informant. We conclude
                that no patently prejudicial error occurred here.    See McKenna v. State,
                114 Nev. 1044, 1052, 968 P.2d 739, 745 (1998) ("Failure to object to or
                request a jury instruction precludes appellate review, unless the error is
                patently prejudicial and requires the court to act sua sponte to protect the
                defendant's right to a fair trial."). An entrapment defense consists of two
                elements: the State presenting the opportunity to commit a crime and a
                defendant who is not predisposed to commit the act. Miller v. State, 121
                Nev. 92, 95, 110 P.3d 53, 56 (2005). Here, although a confidential

SUPREME COURT
        Of
     NEVADA
                                                      5
(0) 1947A
                informant initiated contact with appellant, appellant initiated the
                transaction by later contacting the informant and asking for a computer,
                and then offering methamphetamine to the informant as partial payment
                for the stolen computer.' Thus, the evidence adduced at trial proved that
                appellant was predisposed to possessing stolen property and
                methamphetamine, and an entrapment instruction was not warranted.
                See id.    We further conclude that appellant was not entitled to a
                "procuring agent" jury instruction, as appellant was in no way an agent of
                the purchaser of methamphetamine. See Adam v. State, 127 Nev. „
                261 P.3d 1063, 1065 (2011). Lastly, as to an instruction on the credibility
                of the informant, we conclude that no such instruction was warranted
                because the informant "was not known to be or deemed unreliable." King
                v. State, 116 Nev. 349, 355, 998 P.2d 1172, 1176 (2000). The informant
                had a consistent history of aiding law enforcement and the informant's
                testimony was consistent with the monitoring detectives' observations.
                See id. Given that none of these instructions were warranted, we conclude
                that the district court did not have a duty to sua sponte proffer the
                instructions to the jury.




                      "We note that, while appellant appears to argue that the informant
                was the person who initially suggested payment in drugs, appellant has
                not provided the audio recordings of the wire taps, and the record on
                appeal does not support this assertion. See Thomas v. State, 120 Nev. 37,
                43 n. 4, 83 P.3d 818, 822 n. 4 (2004) ("Appellant has the ultimate
                responsibility to provide this court with 'portions of the record essential to
                determination of issues raised in appellant's appeal."); Greene v. State, 96
                Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The burden to make a proper
                appellate record rests on appellant.").



SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                            Seventh, appellant claims that the district court erred by
                instructing the jury that, if it found that the defendant made false or
                deliberately misleading statements concerning the charges before trial,
                the jury could consider those statements as tending to prove consciousness
                of his guilt. Appellant argues only that the instruction should not have
                been given because his statements were not false or misleading.
                Appellant did not object to this instruction, and we discern no plain error.
                See Green, 119 Nev. at 545, 80 P.3d at 95.
                            Eighth, appellant claims that the district court improperly
                allowed Detective Jones to vouch for the credibility of the confidential
                informant. Appellant appears to contend that Detective Jones vouched for
                the informant when the detective testified about other cases that the
                informant worked on, the informant's successful work in prison, the
                number of cases generated by the informant's information, and that the
                informant's work exceeded expectations. We discern no plain error.       See
                Anderson v. State, 121 Nev. 511, 516, 118 P.3d 184, 187 (2005) (reviewing
                instances of vouching for plain error where defendant fails to object at
                trial). A witness may not vouch for the credibility of another witness.
                Marvelle v. State, 114 Nev. 921, 931, 966 P.2d 151, 157 (1998), abrogated
                on other grounds by Koerschner v. State, 116 Nev. 1111, 1114-17, 13 P.3d
                451, 454-55 (2000). Here, much of the detective's testimony was elicited
                from appellant on cross-examination to show that the informant was not
                reliable and had a motive to lie. While the detective stated that the
                informant was "actually one of the best informants that I've worked with,"
                this statement referred to the informant's ready availability and not to his
                credibility. As such, we determine that the detective did not improperly
                vouch for the credibility of the informant.

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A


                                                              ): , ;174;;;11FF,fn
                                                                                               MEE
                                  Ninth, appellant claims that his right to a speedy trial was
                     violated by a nearly one-year delay between his arrest and his trial. This
                     claim lacks merit. While appellant's trial took place approximately five
                     and a half months after the information was filed, appellant's counsel
                     waived appellant's statutory right to a trial within 60 days after
                     arraignment. See Furbay v. State, 116 Nev. 481, 484, 998 P.2d 553, 555
                     (2000). Furthermore, appellant failed to allege that the State acted in bad
                     faith or that he was prejudiced from the delay, and the record does not
                     support such a finding.    See Barker v. Wingo, 407 U.S. 514, 530 (1972)
                     (identifying four factors to be weighed when determining whether a
                     defendant's constitutional right to a speedy trial has been violated).
                                  Tenth, appellant argues that the district court erred by
                     granting the State's motion to join together the charges relating to the
                     stolen rifle and charges relating to a computer and drugs. He claims that
                     the counts relating to the firearm should have been tried separately from
                     the counts relating to a stolen computer and methamphetamine, and that
                     charging all of the counts together made it more likely that the jury would
                     convict him of the firearm charges. The district court has discretion to join
                     or sever charges, and "[e]rror resulting from misjoinder of charges is
                     harmless unless the improperly joined charges had a substantial and
                     injurious effect on the jury's verdict."   Weber v. State, 121 Nev. 554, 570-
                     71, 119 P.3d 107, 119 (2005). We conclude that the district court erred in
                     joining the charges because they were not part of a common scheme and
                     plan and appellant's pawning of a stolen rifle was not connected to
                     appellant's transaction of drugs for a stolen computer more than a month
                     later. See id. at 571-72, 119 P.3d at 119. Nevertheless, we conclude that
                     no reversal is required because the misjoinder of charges did not have a

  SUPREME COURT
          OF
       NEVADA
                                                            8
  (0) 1947A

4:
-WILINEMMINMEMWMM PqMIM
                   -       L- r
                            -
                  substantial and injurious effect on the jury's verdict. At trial, sufficient
                  evidence was adduced to support the convictions relating to the rifle.
                  Notably, the juvenile testified that appellant had previously pawned
                  stolen property that was unloaded at appellant's residence, and that
                  appellant asked the juvenile on the way to the pawn shop what he would
                  do if he got caught, which contradicted appellant's statements to the police
                  that he repeatedly asked the juvenile if the rifle was stolen and the
                  juvenile denied that it was. Therefore, in light of the evidence that
                  appellant knew that the rifle was stolen, we conclude that the verdict was
                  not substantially affected by the evidence regarding the stolen computer
                  and methamphetamine.
                               Finally, appellant argues that cumulative error deprived him
                  of a fair trial. Because he demonstrates only one error, we conclude that
                  appellant is not entitled to relief on this claim. See United States v. Sager,
                  227 F.3d 1138, 1149 (9th Cir. 2000) ("One error is not cumulative error.").
                               Having considered appellant's contentions and concluded that
                  he is not entitled to relief, we
                               ORDER the judgment of conviction AFFIRMED.




                                                                     eg-f-7c           J.
                                                      Hardesty


                                                      p     ..4.),
                                                      Partaguirre


                                                                                       J.
                                                      Cherry

  SUPREME COURT
         OF
      NEVADA
                                                        9
 (0) 1947A

EWA
                cc: Hon. Patrick Flanagan, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  10
(0) 1947A